IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-15,818-06


MORRIS RAY CLARK, Relator

v.


DALLAS COUNTY DISTRICT CLERK, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS 
FROM CAUSE NOS. -82-90856-TU AND F-82-9057-TU IN THE 291ST JUDICIAL
DISTRICT COURT OF DALLAS COUNTY       


 Per curiam.


O R D E R


	This is an original application for a writ of mandamus.
	Relator contends that he filed two applications for writs of habeas corpus in the
291st  Judicial District Court, but that the applications have not been forwarded to the
Court of Criminal Appeals even though more than thirty-five days have elapsed. 
Relator's contentions present a colorable claim to have prompt resolution of any grounds
raised in such applications.
	It is this Court's opinion that additional information is required before a decision
can be reached.  Therefore, the respondent, District Clerk of Dallas County, is ordered to
file with this Court within thirty days a response by submitting the record on such
applications or a copy of any orders designating issues to be investigated, see McCree v.
Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992), or by stating the nature of any
applications filed by Relator such that they are not filed pursuant to Tex. Code Crim.
Proc. art. 11.07, § 3, or that no applications by Relator have been filed.
	IT IS SO ORDERED this the 10th of May, 2006.
DO NOT PUBLISH